department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date org certified mail -- returned receipt uil dear last date for filing a petition with the tax_court this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january you have agreed to the revocation of the organization status per your execution of form_6018 on august our adverse determination was made for the following reasons a substantial part of your activities consists of providing services as a sales agent for three credit counseling agencies org advertised its debt settlement service through the internet and media and then referred its clients to the credit counseling agencies for their debt settlement functions in exchange for commissions fees or monthly maintenance therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that pay commissions for your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of outsiders your founders and board members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december __ and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service te_ge division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein legend org - organization xyz - name of state abc - name agency def -name agency ghi - name agency jkl - unrelated business ad2 - name of marketing company dir a e - name of directors officer1 -- name of president officer2 name of vp treasurer officers -- lastname officer1 advertiser - name of ad comp employer - name of emp emp2 - name former em client - name client client - other client book title - name book issue whether org org were operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 including a whether org are engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org activities are in furtherance of a non- exempt_purpose c whether org were operated for the purpose of serving a private benefit rather than public interests facts background of org org was incorporated as a nonprofit corporation in the state of xyz on jan 19mm with employer_identification_number ein dira dirb dirc dird and dir e signed the articles of incorporation as directors articles of incorporation the articles of incorporation states its specific purposes and dissolution clause as to provide community service dedicated to helping individuals solve their debt problems thru consumer education and providing confidential and professional management and debt counseling to financially distressed families and individuals regardless of race creed color sex social position financial status or physical disability the property of this corporation is irrevocably dedicated to charitable purposes and no part of the net_income or assets of the organization shall ever inure to the benefit of any director officer or member thereof or to the benefit of any private person form 886-a catalog 20810w page of department of the treasury-internal revenue service explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date org ein 20xx on the dissolution or winding up the corporation its assets remaining after payment of or provision for payment of all debts and liabilities of this corporation shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for charitable purposes and which has established its tax-exempt stats under sec_501 of the internal_revenue_code application_for exemption org filed its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code in 19mm the primary objectives and purposes were described to provide community services dedicated to helping individuals solve their debt and mortgage problems this will be accomplished through consumer education providing confidential and professional credit and money management counseling to individuals and families undergoing financial stress regardless of financial status physical disability race creed age sex social position or marital status the purposes stated above will be accomplished through educational materials and programs offered to the community with workshops on how fo set up a budget how to shop at a supermarket how to buy seasonally credit card management buying vs leasing automobiles balancing a checkbook how to stretch your paycheck how to survive through unemployment pre-marital counseling through other non profit marriage and family counseling services how to teach your child good money management how to recover after bankruptcy how to save for major purchases college etc and other financial planning techniques we will also offer housing counseling in the areas of first time home purchases qualifying for a home renting vs purchasing buying fha va or conventional alternatives to foreclosure assisting clients negotiate with lenders to avoid foreclosure our main goal will be to educate the public and assist them in preventative procedures to family financial problems and to make more people financially healthy the sources of fund raising as described in the form_1023 were mortgage banking fee - we will contract with mortgage bankers and financial institutions to analyze equitable workouts for borrowers who have fallen behind in their mortgage payments this fee will be paid_by the lender not the borrower the primary advantage to the lender is to educate the borrower as to how to save their house and thereby avoiding foreclosure forn 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein reverse mortgage certification - borrowers interested in the reverse mortgage are required to attend a class to be educated as fo the types of reverse mortgages and the advantages and disadvantages this lender will pay a fee for this service counseling services - a sliding scale of fees will be charged to the client based upon their ability to pay no one will be refused counseling if unable to afford a fee grants - we will apply for grants to provide educational classes to high schools and colleges as well as to other non profit organizations such as olive crest the irs recognized it as an exempt_organization described in sec_501 on april 19mm officers and directors officer1 president and officer2 vice president and treasure are the officers and directors of org on march 20vv they purchased org’s name assets and client accounts for an amount of effective no later than may 20vv mr dir a the former president of org received payment s on april 20vv of dollar_figure and on may 20vv of dollar_figure dollars dollar_figure it cannot be determined if the intent for the purchase of org by mr and mrs officers were for charitable purposes ie to carry on charitable activities or to operate a for-profit business financial information org filed forms for the fiscal years ending december 20ww and december 20xx org did not file any return for years 20zz and 20yy it is currently inactive the following financial information was derived from its forms year 20ww ss percentage year 20xx _- percentage revenue contributions gifts grants program service revenue total revenue expenses compensation of officers directors accounting fees telephone postage and shipping dollar_figure sdollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sdollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a catalog 20810w page of department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx ein interest advertising bank fees education entertainment equipment repair office supplies filing fee marketing expenses misc total expenses net_income e e i o o the program service revenues described on the forms were from counseling services however from the actual books_and_records the sources of revenue were from commissions fees and a portion of the clients’ monthly maintenance fees from the following three organizations in 20xx org had signed contracts with these entities and received the following revenue entity’s name abc def ghi total revenue dollar_figure dollar_figure amount dollar_figure dollar_figure abc and ghi are for profit organizations who conduct debt settlement programs def is an exempt_organization who conducts debt management programs operational information the primary activity of org was to act as a sales agent for the three entities org advertised its debt settlement service through the internet and media and then referred its clients to def and ghi for their debt settlement processing functions in exchange for commission fees for def org referred its clients in exchange for a portion of the client’s monthly maintenance fees for each dmp account in 20xx def received clients from org for dmp and abc and ghi received more than clients from org for the debt settlement program the contract agreements signed with the three organizations that provided debt settlement service to org’s clients are as follows contract agreement with abc form 886-a catalog 20810w page of department of the treasury-internal revenue service explanations of items schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx ein on january 20xx org signed the following contract agreement with abc inc and the content of the agreement was as follows the agreement is made and entered into by and between jkl a xyz corporation hereinafter referred to as company’ and org associate’ credit hereinafter referred to a sec_1 definition the term associate as used throughout this agreement shall mean providing sales support services on behalf of company term this agreement shall commence january 20xx and continue until terminated as provided herein payment to associate associate agrees to act as a sales representative to the company it is understood and agreed that associate is an independent_contractor in the performance of this contract and that associate shall perform the sales activity under the control of company as to the result of the activity only and not as the means by which such result is accomplished associate is neither an agent nor employee of the company and has no authority whatsoever to bind company by contract or agreement of any kind a sales will be closed out on every friday by 00pm pst associate will be paid once a week every thursday for eft’s electronic funds transfers from the previous week no monies will be paid to the associate until three business days after the initial eft has cleared company ’s bank associate will be paid once a week every thursday the check will be sent via usps b compensation will be of the fees received from client and will be paid to the associate said fees will be deemed commission company will retain the remainder of the fees for services to be rendered these fees will include the down payment and the monthly fees charged to the client as long as the client continues to pay fees toward the program this will not include the funds that will remain in client trust account for settlement purposes either party must give days notice prior to any changes to this compensation agreement c if the associate’s client has nsf insufficient funds payment the fees charged to the company by the bank s and the eft company will be deducted from the associate’s following commission d company reserves the right to reject cancel or terminate a client of the associate for any reason at any time at the sole discretion of company form 886-a catalog 20810w page of department of the treasury-internal revenue service schedule number or exhibit explanations of items name of taxpayer tax identification_number ein year period ended 20xx form 886-a rev date org associate is responsible for the payment of his her taxes and agrees to indemnify and hold company harmless from any and all taxes interest and penalties arising out of this agreement associate shall provide all his her benefits including health dental and life_insurance associate will be prohibited from using creating or taking part in any advertising marketing or outside lead generation unless prior approval has been granted by company any use of company name logo slogan or trademarks without prior approval will be considered breach of this contract and may result in immediate termination of this agreement confidentiality associate acknowledges that the identity and information relating to the clients of company are confidential information of company associate agrees to hold in strict confidence and not to disclose to others or use either before or for a period of two years following termination of this agreement any customer or client names or other confidential matter relating to the business of company except to the extent requested by company in connection with sales activity and any related_services associates exclusivity associate shall not undertake to perform any activity having to do with debt negotiation debt settlement or any services or activity related to debt negotiations or debt settlement for any person firm or corporation in any way competitive with company during the term of this agreement contract agreement with ghi on march 20xx org signed the following contract agreement with ghi and the content of the agreement was as follows this agreement was made between ghi and org hereinafter marketer or marketing agent’ a ghi is in the business of offering debt settlement services to the general_public recitals b ghi wishes to retain the services of the below - indicated marketer for the purpose of marketing debt settlement services to the general_public c the below -- indicated marketer wishes to provide such services for the compensation herein set forth form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number year period ended explanations of item sec_12 20xx schedule number or exhibit ein agreement limited agency appointment subject_to this agreement ghi appoints marketer as its agent for the limited purposes of soliciting members of the general_public who require debt settlement services by executing this agreement marketer accepts the appointment as a limited marketing agent restriction on agent authority marketing agent is a limited agent of ghi appointed only for the purpose expressly set forth in this agreement marketing agent has no authority to act on behalf of ghi nor may marketing agent bind ghi in any manner whatsoever except as expressly provided in this agreement marketing agent functions as a non-exclusive independent_contractor and must use commercially reasonable efforts to perform his or her solicitation obligations under this agreement guideline compliance marketing agent and its employees must comply with all procedures and operating guidelines established by ghi including procedures required_by_law or contract or policies adopted by ghi ghi will provide a written procedures manual and will notify marketing agent in writing thirty days in advance of the effective date of any new or revised procedure and operating guideline unless a shorter time period is required_by_law or specified in this agreement independent_contractor marketing agent is an independent_contractor providing services to ghi pursuant to this agreement marketing agent is totally independent and free of control of ghi except as to the procedures promulgated by ghi regarding the solicitation of members of the public marketing agent is not assigned a specific sales territory and ghi neither has nor reserves the right to impose geographical restrictions on the marketing agent marketing agent may perform solicitation services during any hours he or she may choose having no designated starting or quitting time marketing agent is free to develop his or her own solicitation presentation subject only to the procedures provided by ghi as a guideline payment of commissions ghi will pay marketing agent in accordance with the commissions schedule set forth as exhibit a to this agreement no reimbursement of expenses ghi shall not reimburse marketing agent for any expenses he or she may incur in the solicitation process for example transportation car fuel etc limitation of agent authority nothing in this agreement shall be deemed to permit the marketing agent to conduct business of or non the account of ghi or to incur or assume any expense debt obligation liability responsibility on behalf form 886-a catalog 20810w page of department of the treasury-internal revenue service explanations of items schedule number or exhibit tax identification_number year period ended 20xx ein form 886-a rev date name of taxpayer org of or in the name of or to bind ghi in anyway whatsoever marketing agents have no authority and shall not change or adjust any part of the sale contract agreement provided by ghi and shall have no authority to change any of the fees or payment schedules set forth in the sales contract agreement advertising marketing in the event that marketing agents wish to do advertisement or marketing marketing agents shall first obtain the written approval for such advertising or marketing from ghi inc exhibit a from the contract compensation marketing affiliate will be remunerated strictly on a performance basis according to the following commission structure a for each new client enrolled the marketing affiliate will receive a dollar_figure commission regardless of the enrolclient1 ’s debt size or monthly debt management payment b marketing affiliates will receive a second commission upon ghi’s receipt of said enrolclient1 ’s second full monthly payment the commission due shall be equal to the sum of this second payment c marketing affiliate will be entitled to five percent of the savings achieved by ghi’s negotiators this commission will be paid out over the course of the client's agreement with ghi as individual debts are settled out with creditors see exhibit a for the scripts used by sales staff when talking to potential clients contract agreement with def debt management services def org signed the following contract agreement with def and the content of the agreement was as follows def is a non-profit debt management credit counseling agency and debt management services a provider of servicing of debt management agreements hereafter known as def dms and org credit financial counseling services hereafter known as org entered into a service_contract by where def dms will provide the servicing of dmp clients def dms and org agree as follows def dms agrees to service org clients under the agreed standards and policies of both agencies both agencies will determine the manner of the delivery of these services org agrees to pay def dms dollar_figure per each dmp account from client’s monthly maintenance fees when client’s account is activated in the dmp program form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein def dms agrees to pay org bi-monthly such dates will be and fees will include all enrollment processing fees when applicable and remaining maintenance fees def dms will maintain and provide monthly report of the status of such payments def dms agrees to provide org’ clients with services and will determine the means and manner of these services in return org will support def dmc with all information required for processing def dms will calculate fair share payments owned to org and remit in a timely manner def dms will also provide any reporting necessary for this process the package sent to a client to enroll in a debt management program dmp by org the cover letter states as thank you for inquiring about our services based on the creditor information you provided a debt management program will be helpful in your financial situation the enclosed forms when completed and returned activates this program for you e e e e the debt management agreement authorizes org to enroll you in the debt management program the debt management application is a personal information from that includes your monthly budget analysis the automatic withdrawal authorization authorizes org to automatically withdraw your monthly payment from your checking account please complete this form and return it witha dollar_figure check at the time you return your enrollment packet the creditor list identifies each creditor on the program by name and balance owed please include either the most recent creditor statement s or a legible copy with this list the missing statement replacement form should be completed for any creditor s missing a statement _enrollment fee by money order or cashiers the debt management agreement includes the following paragraphs and org credit financial counseling service hereby employ org to act as my agent in arranging this agreement between org is entered into on and making payments to my creditors under my debt reduction plan agree to cooperate to the fullest extent of my ability with org in every respect with regard to these obligations and grant org full authority to adjust arrange change satisfy or settle any and all debts listed with them on my behalf affirm that all information given to org in this regard is complete and accurate and also grant org permission to disclose as much of our personal financial information as is necessary to satisfy my creditors and authorize creditors to provide information to org form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number year period ended 20xx ein agree to pay my creditors through org understand that my payment of dollar_figure must be received by org no later than the day of each month beginning the principal_amount of the debt that authorize org to establish in a repayment programisdollar_figure__ understand that my creditors may continue to charge interest on the unpaid balances and that these amounts are not included in the balance grant org the authority to use their discretion in determining which of my creditors will be paid if my monthly payment is more or less than the agreed amount recognized the required monthly payment to org may periodically change and said change will not negate or alter any of the provisions of this agreement and further understand that the amounts may be modified if new creditors are added or if need to adjust my payment schedule agree to pay an initial enrollment fee of dollar_figure may retain dollar_figure compensation is included in the monthly payment stated above to org in addition agree that org per month as compensation_for administration of this program this hereby grant org the authority to use their best judgment to determine what obligations shall be paid in the event there are insufficient funds available to meet the entire plan it is agreed that either party may cancel this agreement with thirty days written notice to the other understand through a discussion with an org counselor that lose the ability to use credit cards that are part of this debt reduction program avow that am neither insolvent nor bankrupt nor do have any repossessions garnishments or wage assignments pending have completed the income expense analysis and carefully read this agreement prior to signing it and hereby affirm that no other inducements were made or offered to enter into this agreement further affirm that the payments arranged are reasonably within my ability to pay on an ongoing monthly basis advertising media advertising org used advertiser to advertise its program on the radio stations of qq from 00am to 00pm monday through thursday with two spots a day and second per spot org credit second radio script is as follows the new year is here and credit card companies are targeting your checkbook for all that holiday shopping you did get out of your creditors line of fire with org credit your sure shot to financial freedom form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx explanations of items ein schedule number or exhibit that’s right - org credit can eliminate your unsecured debt for a fraction of what you owe - without a loan are you ten twenty thirty thousand dollars or more in debt and paying outrageous interest rates let the professionals at org credit put their experience to work for you they'll negotiate and settle your debt down for up to sixty percent of what you now owe you can reduce monthly payments immediately and be on your way to a debt free lifestyle the org experts are here to help stop those harassing phone calls help you pay back of what you currently owe keep you out of bankruptcy and eliminate your debt in three years or less so call org credit - they may even correct your past mistakes by helping you clean up your credit report and remove late payments bankruptcies charge-offs and collections high speed deliver with low tone results may vary org credit makes no ___claims to delete accurate info from you credit report don't let your creditors put an interest bulls eye on you stick with the sure shot org credit call_right now pincite------------- that’s eee eee eee internet search org also contracted with adv2to advertise its services through key words search on the internet when a person types a key word such as debt free or financial help on google com org’s name and information will pop up as the search results org website www orgcredit com org’s website serves two purposes it introduces its debt settlement program and provides debt related information the website includes six tabs on the top home about us how we work faq testimonials and contact on the left side it has education center that includes about debt about credit card debt about bankruptcy about creditors how to survive and enjoy life again org website home page is stated as learn more about reducing your debt and finding someone you can trust getting your life back on track - - - - stop harassing phone calls pay back half of what you currently owe avoid bankruptcy eliminate debt in three years or less form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein we can settle credit cards unsecured loans unsecured personal loans unsecured personal lines of credit collections autos in repossession medical bills we can’t settle lawsuits irs utility bills auto loans government loans student loans about us page is stated as org credit’s negotiation process has been tested and developed over years of experience by our team of professionals in the field of finance and credit card debt our professionals are highly skilled in each of their fields of expertise through the established relationships that we have with the creditors and financial institutions we are able to successfully negotiate the debts of our clients at a substantial discount creditors are willing to negotiate a debt with org credit on behalf of our clients with the understanding that the settled amount will be paid in a timely manner debt settlement is a legitimate way of solving your problem without the need for bankruptcy our representatives work each case individually to determine your eligibility and then if you qualify they will establish a program that allows repayment of the debt through affordable monthly payments while ultimately saving your credit this approach reduces your debt vs consolidation options our approach assists you by reducing the time to repay the debt and by lowering the total amount you owe for more information complete our brief information form on the right to contact us a org credit representative will contact you to discuss how to get started today there is no cost or obligation how we work page is stated as our debt settlement program is actually quite simple your current level of unsecured debt will be skillfully negotiated for you and essentially form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx ein explanations of items schedule number or exhibit you will end up paying a fraction of the debt generally we reduce your debt by of the current total we will set you up with an affordable monthly payment which is determined on a client- by-client basis between you and a counselor at org credit based upon what you are able to pay each month into your settlement account we can determine how many months you will be part of the program and ultimately be debt free throughout the program we communicate with your creditors on your behalf and you will no longer be dealing with burdensome phone calls and letters from your creditors upon enrollment we will immediately contact each of your creditors individually and let them know that we are now representing you and also let them know of your interest in settling your debt with them reaching a settlement usually takes several phone cails and communication between org credit and the creditor once a settlement offer has been reached and you as the client have agreed on this amount we will obtain that settlement offer in writing from the creditor and will then advise client on how to disperse funds to the creditor at that point the creditor has accepted the payment in full and you are free of that debt forever org credit will diligently continue to work on negotiating all of your debts until you are finally free from the once overwhelming debt that you started our program with our main goal is to get you out of debt we work only for our clients not for the benefit of the creditors becoming debt free is the first step to becoming financially secure and debt settlement may be your best option education center - about debt page is stated as most people think of being in debt as irresponsible we don't we have seen thousands of different reasons for being in debt it can happen to anyone and when it does it's tough many of our clients experience the depression and anxiety of debt while trying to survive the daily stress of life debt can be controlled with a little discipline and help from the right people but surprisingly many people just never get good advice when it comes to getting rid of debt we have seen numerous people file for bankruptcy when their debt problems could have been solved in less than half the time a bankruptcy would stay on their record call us today at ----------- and receive free information on alternatives to debt relief such as debt settlement types of debt relief there are many misconceptions about debt relief to start with it is important to know the difference between debt consolidation loans and debt settlement debt consolidation is the process of combining all your unsecured bills and debt into one low monthly payment with drastically reduced interest rates debt settlement is not a loan form 886-a catalog 20810w page of department of the treasury-internal revenue service explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended ein 20xx form 886-a rev date org at org credit we help clients reduce their overall interest rate monthly bills and pay- off time without taking on any more debt debt consolidation loans debt consolidation loans often put people in more debt or unsecured debt because debt consolidation loans are given in the form of home equity loans which means if you do not pay you loose your home way too much stress as you can imagine click here to learn more debt settlement debt settlement is the most cost-effective easiest option to pay off your debts and relieve you of having to deal with creditors collectors and attorneys we understand the stress and struggle of living with an overwhelming amount of debt and our goal is to reduce and settle your debt so that you can begin living the lifestyle you've been dreaming about being debt free settle bills into one affordable monthly payment reduce payoff time by - cut your monthly payments by as much as - reduce or eliminate interest rates - waive over limit charges and late fees click here to learn more winning the lotto winning the lotto hey it could happen if it does not don't worry there are many just like you at org credit we can help you get out of debt soon call us today at ---- ------- and receive free information on alternatives and begin to take control of your debt management program for the dmp clients org will suggest the clients to go to def’s website at www defcredit org for information org educational activities form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein the organization provided information about debt credit card bankruptcy and creditors on its website stated as the prior pages according to the conversation with mr client1 the dmp clients also received educational books booktitle written by client2 the president of def the organization did not provide educational counseling services nor conducted any community seminars personnel org was solely operated by mr and mrs officers both of them worked for employer formally emp2 as credit counselors before they purchased org they checked org’s website and made phone calls to potential clients they did not conduct any walk-in services applicable legal principles sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx explanations of items ein schedule number or exhibit sec_1_501_c_3_-1 subjects inc v united_states 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in better business bureau of washington d c in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax- exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx explanations of items ein schedule number or exhibit the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions it did not revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s the court found that the counseling programs were also educational and charitable the a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx explanations of items ein schedule number or exhibit provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j in 74_tc_1324 affd 675_f2d_244 9th cir the tax_court held that a charitable organization’s participation as a general_partner in a limited_partnership did not jeopardize its exempt status the organization co-produced a play as one of its charitable activities prior to the opening of the play the organization encountered financial difficulties in raising its share of costs in order to meet its funding obligations the organization formed a limited_partnership in which it served as general_partner and two individuals and a for-profit corporation were the limited partners one of the significant factors supporting the tax court’s holding was its finding that the limited partners had no control_over the organization’s operations government’s position the service contends that org has not operated exclusively for exempt purposes described within internal_revenue_code sec_501 org operated as a sale agent for other for-profit and exempt_organizations to earn commissions and monthly fees in addition org was operated for the purpose of serving a private benefit rather than public interests both of these reasons are grounds for revoking the sec_501 exempt status of org on its form_1023 org stated its primary objective and purpose as to provide community services dedicated to helping individuals solve their debt and mortgage problems this will be accomplished through consumer education providing confidential and professional credit and money management counseling to individuals and families undergoing financial stress form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein on the contrary the primary activity engaged in by org was to act as a sale agent for other unrelated for-profit or exempt_organizations abc ghi and def to solicit clients to enroll into debt settlement program and debt management program org received commissions for each enrollment org used media and website search engines to promote their debt settlement program after the customers agreed to enroll to debt settlement program or dmp org then forwarded the clients’ information to its contracted organizations to process of clients’ accounts after the client information was transferred to its contracted organizations org did not maintain any client records or have any control on the client accounts org received commissions from the contracted organization upon each client enrollment org was operated solely by mr and mrs officers they checked org’s website and called back potential customers to sell the debt settlement program or debt management program they used phone scripts provided by its contracted organizations during its sales through the phone scripts listed under the fact we understand that org was merely selling a debt settlement program to a potential client which was not an educational activity org stated that it provided educational information on its website as mentioned under fact org’s website includes two parts its debt settlement program section and education center the education center explains debt credit card bankruptcy creditors and the ways to survive on the website under the education center tab org promotes its debt settlement program as debt settlement is the most cost-effective easiest option to pay off your debts and relieve you of having to deal with creditors collectors and attorneys debt settlement is a legitimate way of solving your problem without the need for bankruptcy it was promoting its debt settlement program more than educational purpose besides the information on its website org did not conduct other educational activities org received of its revenues from the three contracted organizations for referral fees since acting as a sale agent is not a tax exempt activity org does not operate for tax exempt_purpose the current directors of org purchased the organization from former directors at dollar_figure and the proceeds were benefiting the prior directors there were no information on org's activities before the purchase also org worked as a sale agent to solicit clients for the three contracted entities def ghi inc and def debt management services which was benefiting of its three contracted entities instead of serving for public interest sale agent is a commercial activity and therefore org serves no exempt_function at all based on the above fact org’s operation directly benefits private interest instead of public interest which contradicted with what was stated in its articles of incorporation for its charitable purposes taxpayer’s position org agreed the government's position and signed form_6018 consent to proposed action - sec_7428 form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein conclusion in summary org was not operated exclusively for exempt purposes because they did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of activities were in furtherance of a non-exempt purpose and were operated for the purpose of serving a private benefit rather than public interests accordingly it is determined that org does not qualify for exemption from federal_income_tax under sec_501 effective january 20xx org is liable to file corporate_income_tax return form_1120 for year 20xx and years after form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein exhibit a scripts used by sales staff when talking to potential clients scripts used for ghi hello filled out one of our on-line inquiry forms regarding getting out of debt with ghi was following up with you because you had this is great first what is it that your looking to accomplish lower your monthly payments lower your interest rates just get out of debt here you are looking to get a yes out of the potential client great what our company does is help people get out of debt quickly based on the information you provided to us it looks like you may qualify just want to begin by asking you some questions about your current situation and then review with you all of your options for getting out of debt ok first off how much total debt do you have is that all credit cards or other debts as well are you current on your payments are you only making the minimum payments how long has that been going on for were you just sending the creditors the min’s what are you paying on a monthly basis how many different creditors do you have how did you accumulate the debt was their any hardship surrounding this debt like a job loss medical reason divorce etc thanks for sharing that with me based on your situation right now let me review with you all of your options for getting out of debt it sounds as if we have a program that may be a great fit for you you really only have four options in getting out of debt you may have explored some of these already but just want to be sure we discuss all of your options four-doors presentation this can be the most powerful feature of the sales presentation it simultaneously explains and helps eliminate all of the options and concerns that the client may have in form 886-a catalog 20810w page of department of the treasury-internal revenue service explanations of items schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx ein do it yourself deciding to enter the program it compares the four basic options available to the typical prospect bankruptcy debt consolidation debt resolution discuss these options with the client find out which options he she has already explored and what they think of them fill him in on any additional information about each that you believe he she should be aware of your objective is to have the client close the door on all but ours besa explain the problems with the first three options debt resolution door debt resolution this is what we do basically when we talk with your creditors we will be explaining your hardship and letting them know that you considered cccs consumer credit_counseling_services but determined that you could not afford the monthly payments and that you considered bk bankruptcy but did not really want to go that route so you contacted us we know that the only way you are going to be able to handle all of this debt in a reasonable period of time is to reduce the total amount you owe so our job is to negotiate new payment terms and amounts for you with each creditor quite simply debt resolution is the fastest and most effective method for getting out of debt other than bankruptcy script the objective up to this point is for the client to believe that you understand his financial situation and for the client to have closed the doors on other options it seems like you can’t do it yourself that you can’t afford a cccs program and that you don’t want to file bk am right okay let me ask you go to calculator of ghi web site if we could get you out of debt completely in about payment you of months with a monthly would that interest you could you handle the payment the majority of my clients ask me why would the creditors close off my credit card amounts for such a low amount the creditors realize you are in a tough spot and that if they don’t agree to work with us you just might end up having to file bk and then they could get nothing so we will negotiate a discounted lump sum payment amount where they get the entire discounted amount at one time and close off the amount we create a win-win situation for everybody let me expiain how this all works form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein again our job is to negotiate with your creditors to get your debts reduced down as much as we can last year we averaged 46-cents on the dollar which means that if you owned a creditor dollar_figure they would have negotiated that down to an average of dollar_figure a lot of that depends on your exact debts how old they are creditor practices and things like that reducing your debt this much is the key to you getting out of debt so quickly in the years our negotiators have been doing this they have saved clients millions of dollars in amounts they would have had to pay back so those negotiators are pretty good at what they do when ghi negotiates with your creditors they'll use different tools to make the negotiation process go smoothly one of those tools is your hardship in your case we would use conversation to the negotiation process ghi will be working to get your creditors to contact them not you for information about your account does this sound good to you summarize the hardship back to the client and return the often when these creditors agree to a lower total debt amount to be paid back they want that entire amount right away what we need to do is get money building up in your own set-aside account each month the money that you’re saving in that account will eventually be used to pay each of your creditors so it’s like you're on a monthly savings_plan does that make sense to you we have worked out a relationship with one of the largest banks in the country bank to have your monthly amounts deducted from your checking account and put into a_trust account this trust account is in your name at bank administered by an independent third party company you're in control of your money at all times and if you ever have an emergency you can always get to it through and is want to be very clear you don't send any of your monthly payments directly to ghi instead you'll have account held at bank deposit your own set-aside monies into your own trust and let it build up when you have built up an amount in your account of about of one of your debt amounts we can then negotiate with that creditor agree on a negotiated amount and terms close out that debt and move onto the next one the process is repeated with each one of your creditors until you’re debt-free do you see how you're in control of your money and how you'll be eliminating your debts - one at a time each time we negotiate a debt for you they’ll get documentation in writing from that creditor that spells everything out depending on what that letter from your creditor says very simple process you just keep making your monthly payments into your trust account at bank will then send money from your trust account to that creditor it’s a and ghi will keep negotiating with your creditors to get your form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx explanations of items ein schedule number or exhibit debts negotiated for a lot less than what you currently owe every time ghi negotiates a debt and has send money from your trust account to a creditor as payment for that debt you'll get a letter from your creditor showing that the debt was negotiated and you have a zero account balance if at any time you can afford to pay more each month then please do so as this will only allow us to get you out of debt quicker even if it’s only dollar_figure dollar_figure dollars or maybe even your entire tax_return etc etc your main job with the program is to ensure that the monthly amount is available for to draft to your set-aside account on time and to look for ways to put even more money in your account so if you get a tax_refund or have a garage sale you should put this extra money into your account so you can get out of debt faster the more money you can put into your trust account the faster we can assist you in getting out of debt does all this make sense to you remember debt for you know just threw out a lot of information at you what questions can answer for you you've got to save up the money first before we can negotiate a pre-closing script there are a few aspects of this program that want to make sure you understand this is all going to be in the material we send to you but wanted to make sure that we talked about it here first of all you understand that we will not be making monthly payments to your creditors every month right most of your money is going to be building up in your creditor set-aside account and it will be a few months before there is enough there to begin real negotiations with your creditors now do you think that they love waiting for their money no of course not so here are some things that want you to be aware of being as you are late on your payments now your credit rating has already been affected am right with this program if you’re not paying on these debts during the time you’re on the program you will take a bump in your credit what will show on your credit report are missed payments and charged off accounts for each of those unsecured debts once a debt is settled the creditor is responsible for informing the credit-reporting agency that the debt has been settled and paid regardless of the bump you take on the credit report approximately months after completing the program your credit rating should work its way right back up because in the meantime you are still paying your secured debts and eliminating your unsecured debts we believe this to be a lot better than bankruptcy which is reflected on your report for years and on your court records forever in addition we will provide you a self help booklet that will walk you through the steps you can take to help get your credit rating back up to where you want it most importantly your quality of life will greatly improve form 886-a catalog 20810w page of department of the treasury-internal revenue service rev date form 886-a name of taxpayer org explanations of items tax identification_number year period ended sorocue etp tie 20xx ein the closing objective in closing is to create a sense of urgency to get the paperwork back to you do not fax email or send out application if there’s any question or doubt about applicant's desire to enroll in the program if applicant is shaky send him or her a summary sheet only the only applications you should ever fax email or send out are the ones that you know are going to come back if you’re serious about getting out of debt the next step is for me to fax or email you an application so your application can be reviewed and approved by our program director our application is about pages and it simply puts into writing exactly what we’ve been talking about when you receive it it out completely and fax it back to me along with copies of your most recent creditor statements do you have most of your statements handy good one more thing that am sure is on your mind about how we make money in this process let me tell you fill first of all everything you'll need to get out of debt is included in your monthly payment of sounds good doesn’t it just focus on making those monthly payments and everything else takes care of itself ok now let me break down the fees for you so you will be able to account for everything the first three monthly payments or dollar_figure you make will be used to cover your enrollment fee there’s a lot of work we have to do in the first few months that’s when we set up your program get you set up with initiate your educational package and begin talking with at least some of your creditors once the enrollment fee is paid your set-aside account will begin to build again the enrollment fee is included in your monthly payment of for payments over dollar_figure and underdollar_figure underdollar_figure after that our monthly fee is just dollar_figure normal monthly payment we'll be handling your creditor calls negotiating offers you get a monthly newsletter mailed to your home web site access to view your set-aside account at bank coach to help you through the process you can call and talk with us as often as you like about anything dealing with your program this also covers your and most importantly we'll be serving as your personal overdollar_figure _ of your ordollar_figure dollar_figure bank monthly account fee but here’s where think you get the biggest bang for the buck if you ever need relief from harassing collector calls you'll have the services of working with you in reducing or eliminating those calls all in all we believe we have put together a very nice and complete package designed to help you get out of debt just as quickly and painlessly as possible everything just talked about is explained in detail in that specializes in form 886-a catalog 20810w page of department of the treasury-internal revenue service form 886-a rev date name of org tax identification_number year period ended explanations of item sec_12 20xx taxpayer ein schedule number or exhibit your welcome package you'll get once we get you approved and signed up for our program finally we have a great incentive to save you as much money as possible through the negotiations process ghi gets paid based on the results that are achieved through their negotiation expertise if we don’t get great results for you we don't get paid for the negotiating effort so if we do get great results for you then we earn a percentage of what you don't have to pay let’s take an example so you understand exactly how it works ok let’s say you owe dollar_figure to a creditor and our negotiators are able to negotiate it down to dollar_figure that’s dollar_figure you didn’t have to pay out right well our fee would be dollar_figure of that amount essentially we are charging you dollar_figure instead of you paying a remaining balance of dollar_figure to that creditor sounds like a good deal doesn’t it one thing about the money we will save you this means that if we’re able to negotiate one of your debts for cents on the dollar then the interest and late fees are going to be minor compared to the remaining account amount you will not have to pay that creditor the exciting part is that already included everything in the monthly payment you’ll be making each month there are no hidden fees everything you'll need to get out of debt is included in your monthly payment of ___ sounds good doesn’t it just focus on making those monthly payments and everything else takes care of itself ok think you are headed in the right direction by using this program here is what we are looking at to review we discussed a monthly payment of agree that you can afford that monthly payment good your program is estimated to take about be wiped out months by that time we estimate that your total debt of will do you with your level of debt and the type of creditors you have it’s very important that we start working on your case as soon as possible there’s a lot of work we have to do to get you out of debt when can you start the program which day of each month can you set_aside the dollar_figure to put into your trust account ok let me get some additional information from you so we can get an application filled out for approval it's critical that you work with applicant’s schedule to settle on a time that’s workable after you settle on a time for the return of the paperwork create a strong sense of urgency by pinning the applicant down to the time he or she told you as convenient form_886 -a catalog 20810w page of department of the treasury-internal revenue service form 886-a explanations of items schedule number or exhibit rev date name of taxpayer org tax identification_number year period ended 20xx ein so you're telling me that you'll be able to get the paperwork back to me by going to try to get a review time sometime around tell me now if that’s not a convenient time for you missing your review time is the number reason why people don’t get approved into the program let me put you on hold and see if can get you a time i'm put applicant on hold after a minute inform the applicant that you have good news and that you were able to schedule a review time for an odd time somewhere close to the desire time for example good news was able to get you a review time for ___- on date now let me summarize what's going to happen next i’ll be faxing or emailing the application package in the next minutes once you get it be sure to fill completely and then fax it back to me before you review time as soon as get your paperwork i'll look it over to make sure there’s nothing missing i'll then submit it to the program director's office and have it reviewed for approval it usually takes a few hours before i’m notified about the results as soon as get the results i’ll call you what's the best way to reach you if you have any questions at all between now and your review time don’t hesitate to call me it out scripts used for def were similar with the above scripts used for ghi form 886-a catalog 20810w page of department of the treasury-internal revenue service
